DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-11, as originally filed October 24, 2019, are pending and have been examined on the merits (claims 1, 6, and 11 being independent). The applicant’s claim for benefit of foreign application IN201821040110, filed October 24, 2018 has been received and acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 24, 2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014).
The claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In the instant case, the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. 
Step (1): In the instant case, the claims are directed towards to a method for amending business transactions of a financial instrument which contains the steps of receiving, validating, invoking, analyzing, and applying.  The claim recites a series of steps and, therefore, is a process. The claims do fall within at least one of the four categories of patent eligible subject matter because claim 1 is direct to a system, claim 6 is direct to a processor-implemented method, and claim 11 is direct to a non-transitory computer readable medium, i.e. machines programmed to carrying out process steps, Step 1-yes. 
Step (2A) Prong 1:  A method for amending business transactions of a financial instrument is akin to the abstract idea subject matter grouping of: Certain Methods of Organizing Human Activity as ‘fundamental economic principles or practices’ and ‘commercial or legal interactions’.  As such, the claims include an abstract idea.
The specific limitations of the invention are (a) identified to encompass the abstract idea include: validating… the received at least one request, invoking… a transaction framework to identify at least one completed business transaction, invoking and analyzing… an audit trail of the 
As stated above, this abstract idea falls into the (b) subject matter grouping of: Certain Methods of Organizing Human Activity as ‘fundamental economic principles or practices’ and ‘commercial or legal interactions’.
Step (2A) Prong 2:  When considered individually and in combination, the instant claims do not integrate the exception into a practical application because the steps of receiving… request from a user to amend at least one business transaction and amending… business transaction do not apply, rely on, or use the judicial exception in a manner that that imposes a meaningful limitation on the judicial exception (i.e. add insignificant extra-solution activity to the judicial exception. – see MPEP 2106.05 (g)). 
The instant recited claims including additional elements (i.e. “memory, instructions, hardware processors, a non-transitory computer readable medium, computer readable program, and a computing device”) do not improve the functioning of the computer or improve another technology or technical field nor do they recite meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The limitations merely use a generic computing technology (Specification [007], memory, instructions, processors, a receiving module, a validation module, an invocation module, an analyzing module, a reversal module) as tools to perform an abstract idea or merely add insignificant extra-solution activity to the judicial exception. (MPEP 2106.05 (f) (g)). Therefore, the claims are directed to an abstract idea.
Step (2B): Additionally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (Claims: e.g., merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea. (MPEP 2106.05 (f) (h)).  Therefore, the claims are not patent eligible under 35 USC 101.
Dependent claims 2-5 and 7-10 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
	For instance, in claims 2 and 7, the step of “wherein the at least one request from the user to amend the at least one business transaction comprise of at least a range of date and at least a range of amount to be amended in the at least one financial instrument.”, in claims 3 and 8, the step of “wherein the reversal mechanism of at least one business transaction includes executing a backdated transaction, a backdated alteration, and a wrong business transaction entry.”, in claims 4 and 9, the step of “wherein the reversal of at least one business transaction results into reversal to a same state as existed earlier.”, and in claims 5 and 10, the step of “wherein the at least one business transaction comprises an effective date and a priority date, and wherein a predefined incremental running sequence is used to execute the reversal mechanism.” are all processes that, under its broadest reasonable interpretation, covers performance of a fundamental economic practice but for the recitation of a generic computer component. Processing a reversal business transaction that executes a backdated transaction, a backdated alteration, and a wrong business transaction entry is a most fundamental commercial process. 
Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).
In dependent claims 2-5 and 7-10, the step claimed are rejected under the same analysis and rationale as the independent claims 1, 6, and 11 above.  Merely claiming the same process using the reversal processing for a business transaction of a financial instrument (e.g., an insurance policy) in order to amend the business transaction over the financial instrument does not change the abstract idea without an inventive concept or significantly more. Clearly, the additional recited limitations in the dependent claims only refine the abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
Therefore, claims 1-11 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tholl et al. (hereinafter Tholl), US Publication Number 2010/0211413 A1 in view of Wirz et al. (hereinafter Wirz), US Patent Number 8666786 B1.
Regarding claim 1:
Tholl discloses the following:
A system comprising: at least one memory storing instructions (reads on “The stored instructions on the memory 124”); one or more hardware processors communicatively coupled with the memory, wherein the one or more hardware processors (reads on “The processor 150 (also referred to as module(s) for specific components of the engines 40, 44, 50, 200) as used herein is a configured device and/or set of machine-readable instructions for performing operations”) are configured by the instructions to execute a method comprising: (Tholl: See abstract, figure 2, and paragraph [0199])
invoking (reads on “in view of the analysis of the queued claim 12”) a transaction framework to identify at least one completed business transaction, wherein the completed business transaction is queued in an order of priority date; (Tholl: See paragraph [0054] “based on the potential for revision/reconfiguration of the hierarchies 260,360, via the review engine 50, in view of the analysis of the queued claim 12, it is understood that iterative updates/revisions 54 of the hierarchies 260,360 (e.g. of the plan(s) 42) may provide for increases in auto adjudication levels for the received claims 12, in view of iterative updates/revisions 54 of the hierarchies 260,360 based on claim review (by a claim module 536-see FIG. 24) of the claims 12 submitted to the claims queue 53.”)
invoking and analyzing (reads on “responsible for quality control/audit procedures of already transacted claims 12”) at least an audit trail of the completed business transaction to 
applying (reads on “the configuration of the hierarchy 260,360 will revert back to the pre-modified state when the chronological date is outside of the override effective and/or expiry date.”) a reversal mechanism over the identified at least one completed business transaction to reverse the completed transaction to a same state as it existed earlier in the chronological order of occurrence, wherein the reversal mechanism comprises a wind back and wind forward process.  (Tholl: See paragraph [0137] “It is also recognized that the modification to the blocks 226,228,326,328 content, via the references 227,229, 327,329 can be dated to have an override effective and/or expiry date. Accordingly, these modifications (e.g. as embodied in the references 227,229,327,329) are considered temporary modifications (e.g. overrides) as the configuration of the hierarchy 260,360 will revert back to the pre-modified state when the chronological date is outside of the override effective and/or expiry date.”, and see also [0136])

Tholl does not explicitly disclose the following, however Wirz further teaches:
receiving (reads on “the Policyholder may be prompted by email or other notification to update, verify, all data and information”) at least one request from a user to amend at least one business transaction corresponding to at least one financial instrument (reads on “an Exposure 
validating the received at least one request from the user based on one or more predefined business rules; (Wirz: See column 66 lines 8-22: “the Provider has the ability to send out periodic notifications via an email or other notification for Policyholder to update the data/information through links to self-service portals….. As an Exposure Based Policy matures (policy term has reached the expiration date), the Provider and Policyholder may determine if the coverage may be renewed. If the coverage is to be renewed, the Provider and Policyholder should be aware of the renewal forecasts as to base renewal pricing. All interested parties can evaluate the future policy term (renewal) Exposures through the software tool included in the software. This tool/report allows all parties to determine future policy forecast based on an empirical approach.”, and see also column 64 lines 16-33)
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for amending a business transaction based on business rules such as an insurance policy renewal in the method of Tholl as further taught by Wirz because it would be more efficient and accurate to change the insurance policy term (Wirz: See column 9 lines 5-17 and column 8 lines 21-31). Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Regarding claim 2:
Tholl does not explicitly disclose the following, however Wirz further teaches:

It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for amending a business transaction of an insurance policy based on business rules such as an insurance policy renewal in the method of Tholl as further taught by Wirz because it would be more efficient and accurate to change the insurance policy term (Wirz: See column 9 lines 5-17 and column 8 lines 21-31). Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Regarding claim 4:
Tholl discloses the following:
The system as claimed in claim 1, wherein the reversal of at least one business transaction results into reversal to a same state as existed earlier. (Tholl: See page 56, 13.4.1 REVERSE: “At the transaction level, EDI and Paper claims can be reversed. Refused claims cannot be reversed.”, and notes: Refused claim as a business transaction maintains the same state because it can’t be reversed.)
Regarding claim 5:
Tholl discloses the following:
The system as claimed in claim 1, 
wherein the at least one business transaction (reads on “the received claim”) comprises an effective date (reads on “an effective date”) and a priority date (reads on “an execution order”), and (Tholl: See paragraph [0050] “The comparison module 41 configured for comparing the claim date to each of the an effective date and an expiry date of the benefit container references 329, in order to determine if the respective secondary benefit container 328 is part of the set of benefit codes 103 for use in processing the received claim 12, such that the non-matching dates exclude the respective secondary benefit container 328 from being included in an execution order as listed in the corresponding primary benefit container 326.”)
wherein a predefined incremental running sequence is used to execute the reversal mechanism. (Tholl: See pages 38-39, 8.3.10 REVERSE: “Reverse a pended or closed claim or predetermination, disregarding adjudication results. Reversing a closed claim results in a same-day reversal; reversing a paid claim or predetermination results in a full claim reversal. Reversed claims must include an explanatory Note and Explain Code. This functionality allows users to 
Regarding claims 6 and 11: it is similar scope to claim 1, and thus it is rejected under similar rationale.
Regarding claim 7: it is similar scope to claim 2, and thus it is rejected under similar rationale.
Regarding claim 9: it is similar scope to claim 4, and thus it is rejected under similar rationale.
Regarding claim 10: it is similar scope to claim 5, and thus it is rejected under similar rationale.
Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tholl in view of Wirz in further view of Friedman, US Publication Number 2012/0303389 A1.
Regarding claim 3:
Tholl and Wirz do not explicitly disclose the following, however Friedman further teaches:
The system as claimed in claim 1, wherein the reversal mechanism of at least one business transaction (reads on “the underwriting analytics platform”) includes executing a backdated transaction (reads on “backdating history”), a backdated alteration (reads on “backdating history”), and a wrong business transaction entry (reads on “leading indicators of misinformation”). (Friedman: See paragraph [0034] “the underwriting analytics platform may automatically analyze the submitted insurance data based at least in part on information stored in a historic underwriting analytics database and the behavioral data associated with the submitter….. Still other examples of information that might be stored in the historic underwriting analytics database might include: 
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for a reversal business transaction such as a backdated transaction in the method of Tholl and Wirz as further taught by Friedman because it would provide more flexibilities on an agreement such as an insurance policy (Friedman: See paragraphs [0034-0035]). Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Regarding claim 8: it is similar scope to claim 3, and thus it is rejected under similar rationale.
Conclusion
The prior art made of record but not relied upon herein but pertinent to Applicant’s disclosure is listed in the enclosed PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG S PARK whose telephone number is (571)272-8349.  The examiner can normally be reached on M-F 9:00-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571)270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YONGSIK PARK/Examiner, Art Unit 3695
February 18, 2021